Citation Nr: 1419578	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for neurological damage of the lower extremities, as secondary to a back disorder.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2002 to January 2003 and active duty from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issues of entitlement to service connection for neurological damage of the lower extremities, and for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Recurrent strain of the thoracolumbar spine is attributable to in-service strain.



CONCLUSION OF LAW

A recurrent strain of the thoracolumbar spine was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); § 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran contends that his current low back problems are attributable to injuries sustained during service.  Service treatment records show that the Veteran complained of and was treated for back pain and strain during his second period of service, in April 2003; the Veteran's low back strain was determined to have occurred in the line of duty.  The Veteran also complained of recurrent back pain at his January 2004 separation examination. 

VA treatment records dated 2009 through 2011 show complaints and treatment for chronic back pain.  An April 2011 diagnostic impression was chronic low back pain with intermittent sciatic neuritis.  A May 2011 MRI did not show disc herniation, spinal stenosis, or neuroforaminal narrowing.  The VA examiner concluded that the Veteran gets periodic episodes of lumbar strain since the April 2003

During the May 2011 VA examination, the examiner diagnosed low back pain due to probable mechanical lumbar strain.  The VA examiner noted that a March 2011 x-ray showed spondylosis at L5, without spondylolisthesis and normal sacroiliac joints.  The VA examiner noted that the first episode of lumbar strain was in April 2003, with recurrent, exertional strains over the years related to activities, but pointed out that there was no evidence of trauma or anatomical injuries to the Veteran's back during service.

A June 2011 VA medical opinion by the same examiner again noted that the Veteran had recurring exertional strains of the thoracolumbar spine, which was "as likely as not a chronic condition" which began with a strain while lifting in the military.  The VA examiner noted that it was as likely as not that the Veteran had other strains during and after military service, without direct trauma.   The VA examiner further noted that the x-ray findings of spondylosis could not be attributed to service without speculation.

The Board finds that the evidence of record demonstrates service connection for recurrent strain of the thoracolumbar spine is warranted.  Here, there is positive and negative evidence.  The VA examinations identify strain and a relationship to service.  The negative evidence consists of a report of contact.  Reportedly, an examiner, on the same day of an examination, clarified that there was no pathology to account for the complaints.  However, strain is recognized pathology and is not a pain diagnosis standing alone.  To the extent that the examiner appears to retract his nexus opinion, we find the report of contact to be "odd" and accord the document little probative value.  Clearly, the actual medical reports are far more probative than an unexplained after the fact change of heart.  It is strange that an examiner may reach a medical conclusion and then determine that he cannot reach a conclusion.

For the foregoing reasons, the evidence establishes that recurrent strain of the thoracolumbar spine is related to his in-service back strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for recurrent strain of the thoracolumbar spine is granted.


REMAND

The appellant asserted that he had multiple periods of active duty for training (ACDUTRA) during his years of National Guard service.  Records confirming the dates of ACDUTRA should be obtained.

The Board acknowledges that the Veteran was afforded VA examinations related to his feet in January 2011 and May 2011.  These reports stated that x-rays did not show any residuals of a fracture of the right foot, as alleged by the Veteran.  The VA examiners noted that the Veteran was treated for right foot pain during his active service, and left foot pain in July 2006; the January 2009 VA examiner diagnosed the Veteran with right foot strain, and the May 2011 VA examiner found that the Veteran had high plantar arches of both feet, based on x-rays, and diagnosed him with exertional foot pain.  The VA examiners further concluded that the Veteran did not have a right foot fracture and that there was no evidence of "architectural pathology" of the feet.   The VA examiner noted that the Veteran has had pain since service, but that he could not attribute the Veteran's current complaints of pain to service in the absence of injury or foot pathology in service, without relying on speculation.  However, this opinion is insufficient, as it does not address whether the Veteran's bilateral foot strain and high plantar arches are caused or aggravated by his service, based on the Veteran's complaints and objective findings during his service.  That there was no trauma or "architectural pathology" that caused the Veteran's pain and strain does not absolve the VA examiners from providing an opinion as to whether the Veteran's current bilateral foot strain and/or high arches are causally or etiologically related to his treatment for foot strains in service, nor does it absolve the VA examiners from addressing the whether the strain is in any way related to the right foot fracture shown in the Veteran's service treatment records.  It also does not absolve the VA examiner of providing an opinion as to whether the Veteran's high plantar arches were incurred or aggravated by the Veteran's periods of service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, as service connection has been granted for recurrent strain of the thoracolumbar spine, a VA examination must be obtained with regard to the Veteran's claim of service connection for neurological damage as secondary to his recurrent strain of the thoracolumbar spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any outstanding National Guard records and verify federal service.

2.  Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since January 2012.

3.  Schedule the Veteran for a VA podiatry examination to determine whether the Veteran's bilateral foot strain and high plantar arches are related to the Veteran's active service, including his in-service treatment for foot strain and a fracture of the right foot.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any foot disorder(s) is related to any in-service event, to include the reported in-service injuries.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran has any neurological damage secondary to his now service-connected recurrent strain of the thoracolumbar spine.  The examiner should identify the neurological symptoms and diagnoses, if any, and provide an opinion as to whether any neurological damage it is at least as likely as not (whether there is at least a 50 percent probability) related to the Veteran's service, including whether any neurological damage is proximately due to or aggravated by the service-connected recurrent strain of the thoracolumbar spine. 

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5.  Adjudicate the claims of service connection on the merits.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


